Citation Nr: 1038824	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-35 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
diagnosed as anxiety disorder, and claimed as posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 
1970, and from May 1972 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which in part, denied service connection for PTSD.  

The case was previously before the Board in January 2008, when it 
was remanded for additional notice and development, including 
examination of the veteran and medical opinions.  The requested 
development has been completed.  

The Veteran claims service connection for PTSD and there are 
diagnoses of anxiety disorder of record.  Claims for service 
connection for psychiatric disabilities, including PTSD, may 
encompass claims for service connection for all diagnosed 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 
(2009).  Accordingly, the Board has recharacterized the issue on 
appeal. 


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, 
treatment for, or diagnosis of, any psychiatric disability or 
symptoms during active service.  

2.  The post-service medical evidence of record reveals diagnoses 
of panic attacks and anxiety disorders dating from approximately 
1989.  

3.  The Veteran has a current diagnosis of anxiety disorder.  

4.  There is no diagnosis of PTSD.  

5.  The medical opinion of record states that the Veteran's 
current psychiatric disabilities are not related to active 
service or any incident during active service.  



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, 
diagnosed as anxiety disorder, and claimed as PTSD have not been 
met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304(f), 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
January 2004 letter.  This notice substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, the 
relative duties of VA and the claimant to obtain evidence.  A 
January 2008 letter provided additional notice and complied with 
the requirements of Quartuccio supra, and the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service personnel records, service treatment 
records, an extensive amount of private treatment records, and VA 
treatment records.  VA has also assisted the appellant in 
obtaining evidence, and afforded him the opportunity to present 
written statements and evidence.  In July 2010, the Veteran was 
accorded a VA psychiatric Compensation and Pension examination.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Review of the record does not reveal any diagnoses of a psychosis 
as defined by VA regulations.  38 C.F.R. § 3.384.  

Claims for service connection for a psychiatric disability, 
including PTSD, may encompass claims for service connection for 
all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet.App. 1, 5 (2009). 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The following 
provisions apply to claims for service connection of PTSD 
diagnosed during service or based on specified in-service 
stressors: (1) If the evidence establishes a diagnosis of 
posttraumatic stress disorder during service and the claimed 
stressor is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor; (2) If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1) & (2) (2010).

If the claimant did not engage in combat with the enemy or if the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998).  If the 
veteran engaged in combat, and his stressors are consistent with 
combat, his lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service stressors.  38 
U.S.C.A 1154(b); 38 C.F.R. § 3.304(f).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  Under such 
circumstances, the veteran's lay testimony regarding the stressor 
would thus be insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395.

"[W]here it is determined, through recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related to 
such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative evidence 
will be required, provided that the veteran's testimony is found 
to be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] service.'"  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304.  

The regulations related to claims for PTSD were recently amended.  
They now state 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (2010). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served in the Army.  He had two distinct periods of 
active duty, the first from February 1969 to September 1970 and 
the second from May 1972 to February 1974.  Separation papers 
reveal that during his first period of active duty he served in 
Vietnam for a little over one year.  His military duties during 
this period of time were as a supply clerk.  The Veteran 
specifically asserts he has developed PTSD as a result of his 
active duty service in Vietnam.  

The Veteran filed his claim for service connection in January 
2004.  In March 2004, he submitted a written statement in which 
he asserted that although he did not serve "in the battlefield 
of Vietnam" that his stressors consisted of being stationed on a 
base that was subject to "incoming fires and mortar attacks 
constantly on a daily basis."  

In May 2010, the Veteran submitted another written statement in 
which he again asserted that his stressors in Vietnam consisted 
of being stationed at a base that was subjected to incoming 
mortar fire.  He also alleged current symptoms of overwhelming 
feelings for a need to remove his necklace and/or shoes at some 
points in time.  While the Veteran listed these on his stressor 
statement, he does not say why they are indicative of, or related 
to, any in-service experience he may have had.  

Throughout the record, the Veteran has asserted that he sought 
treatment for symptoms of anxiety and panic attacks in the 1970s.  
He submitted a medical records release form, VA Form 21-4142, 
which indicated such medical treatment in the 1970s for anxiety 
and panic attacks at the Pacific Health Center.  This private 
medical facility responded in November 2005 and provided the 
available medical records.  A February 1991 treatment record 
reveals that the Veteran "related symptoms of anxiety / panic, 
date of onset 12/89.  Has had at least nine separate recurrences 
since then."  Private medical records reveal notations of 
occasional instances which are diagnosed variously as anxiety, 
anxiety attacks, or panic attacks in treatment notes dated April 
February1991, March 1991, May 1991, August 1991, August 1992, 
July 1993, and April 1995.  An April 1991 treatment record also 
indicated that the Veteran reports symptoms of paresthesias 
indicative of "stress syndrome."  

A VA intake note dated March 1998 states that the Veteran 
reported "experiencing sleep disturbance and feelings of anxiety 
after returning from Vietnam."  He stated that the symptoms 
gradually diminished over time.  This note states that the 
Veteran's report of these PTSD "signs and symptoms may warrant 
an initial impression of sub diagnostic PTSD, but Veteran refuses 
further evaluation or assessment."  A January 2005 VA treatment 
noted reveals that the Veteran reported the same history as 
indicated in the records above.  That is, he reported active 
service in Vietnam at a base that was subjected to mortar attack.  
He reported a history of psychiatric treatment for panic attacks 
and memory loss in the 1970s.  This note indicates that further 
assessment for PTSD was warranted.  An October 2005 treatment 
note merely indicates an assessment of the Veteran being anxious 
and tired.  A July 2008 VA treatment record reveals that 
screening for PTSD and depression was conducted in conjunction 
with an outpatient treatment visit.  Screening was negative at 
this time with no symptoms of depression or PTSD being noted.  

In July 2010, a VA Psychiatric Compensation and Pension 
examination of the Veteran was conducted.  He reported awakening 
at night about twice a month and thinking about Vietnam and how 
people looked there, although not specifically about any mortar 
attacks or other stressors he experienced.  He also reported 
thinking about other things at these times such as when his wife 
died.  He also reported awakening from sleep with a feeling that 
a necklace he is wearing is choking him and calling for his 
family to take it off him.  He also reported occasional feeling 
of discomfort resulting in him stopping while driving to remove 
his shoes.  He reported a history of seeking mental health 
treatment for anxiety in 1991 and that his symptoms shortly 
returned to a manageable level so that he no longer sought 
treatment.  After a full mental status examination the diagnosis 
was anxiety disorder.  The examining psychiatrist specifically 
indicated that the Veteran did not meet the diagnostic criteria 
for a diagnosis of PTSD.  Moreover, the examiner stated that the 
Veteran's anxiety disorder was not related to service, and did 
not have its onset during service.  

The preponderance of the evidence is against the Veteran's claim 
for service connection for a psychiatric disability.  Service 
treatment records do not reveal any complaints of, or treatment 
for, any psychiatric symptoms during service.  Psychiatric 
clinical evaluation of the Veteran was normal on the September 
1970 examination conducted on separation from his first period of 
active duty.  An August 1976 examination was conducted in 
relation of his retention in the reserves.  This is after both 
periods of active duty and also reveals normal psychiatric 
clinical evaluation.  These records, along with the medical 
opinion from the 2010 VA examination, confirm that the Veteran's 
current psychiatric disability did not manifest during service.  
Moreover, the only medical opinion of record indicates that the 
current anxiety disorder is not related to service or any 
stressors experienced therein.  While the Veteran reported 
thoughts of his time in Vietnam, it was not related to the re-
experiencing of any stressor.  Also, a majority of symptoms 
reported by the Veteran such as thinking about his dead wife, and 
an overwhelming need to remove his shoes and/or necklace at time, 
were not related to service or any service related stressor.  The 
Veteran has a current diagnosis of anxiety disorder.  The medical 
evidence of record confirms manifestations of the symptoms and 
occasional treatment for this disorder dating from approximately 
1989.  The Veteran also does not indicate any current treatment 
for the disorder.  The medical opinion of record indicates that 
the anxiety disorder did not manifest during service and is not 
related to service.  

The Veteran initiated this claim as a claim for service 
connection for PTSD.  The Veteran served in Vietnam.  His stated 
stressors are being on a base that was subjected to mortar fire.  
This is adequate to establish that the stressors occurred 
pursuant to 3.304(f)(3) (2010).  However, there is no diagnosis 
of PTSD of record.  The 2010 Compensation and Pension examination 
report specifically indicates that the Veteran does not meet the 
criteria to warrant a diagnosis of PTSD.  To the extent that the 
Veteran claims service connection for PTSD, he does not have a 
current PTSD disability. 

The preponderance of the evidence is against the claim for 
service connection for  a psychiatric disability, diagnosed as 
anxiety disorder, and claimed as PTSD; there is no doubt to be 
resolved; and service connection is not warranted.  


ORDER

Service connection for a psychiatric disability, diagnosed as 
anxiety disorder, and claimed as PTSD, is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


